Title: Thomas Jefferson to Benjamin Henry Latrobe, 11 May 1815
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


          Dear Sir  Monticello May. 11. 15.
          After expressing my satisfaction that the restoration of the Capitol is confided to you, which ensures it’s being properly done, I have to offer you two house joiners of the very first order both in their knolege in Architecture, and their practical abilities. James Dinsmore, one of them, I brought from Philada in 1798. and he lived with me 10. years. a more faithful, sober, discreet, honest & respectable man I have never known. he is at present half owner of a valuable manufacturing mill in this neighborhood. John Nielson, the other one, I got also from Philadelphia in 1804. and he lived with me 4. years, and I have found him also an honest, sober, and excellent man. they have done the whole of the joiner’s work of my house, to which I can affirm I have never seen any superior in the US. after they had finished with me they worked 2. or 3. years for the President, to whom therefore they are well known. mr Mills also knows them personally and their works. whatever they undertake you may be assured they will perform in the best & most faithful manner; and I shall be gratified if I shall have procured to you good men & to them good employment. Accept the assurance of my continued esteem & respect.
          Th: Jefferson
         